                 Case 2:19-cr-00168-MCE Document 60 Filed 07/21/21 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     SAUL HEREDIA BOJORQUEZ
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:19-cr-0168 MCE
12
                     Plaintiff,
13
     vs.                                STIPULATION AND ORDER
14                                      CONTINUING STATUS CONFERENCE
15   SAUL ADRIAN HEREDIA BOJORQUEZ, and AND EXCLUDING TIME UNDER THE
     DOROTEO ASUERES GARCIA,            SPEEDY TRIAL ACT
16
                     Defendants.                         Date:       July 22, 2021
17                                                       Time:        10:00 a.m.
                                                         Court:      Hon. Morrison C. England, Jr.
18

19

20

21
            The parties to this action, Plaintiff United States of America by and through Assistant
22

23   United States Attorney James Conolly, Defendant Adrian Heredia Bojorquez by and through

24   Attorney Todd D. Leras, and Defendant Doroteo Asueres Garcia by and through Assistant
25
     Federal Defender Mia Crager, stipulate as follows:
26
            1.    This matter is presently set for a status conference on July 22, 2021.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00168-MCE Document 60 Filed 07/21/21 Page 2 of 5


 1        2. By this Stipulation, Defendants Heredia Bojorquez and Asueres Garcia request to
 2
             continue the status conference as to their matters to September 9, 2021, and to
 3
             exclude time between July 22, 2021 and September 9, 2021, under Local Code T4.
 4
             Defendant Angel Jovani Barraza Garcia’s status conference will remain on calendar
 5

 6           for July 22, 2021.

 7        3. This matter involves an alleged conspiracy to distribute heroin. Prosecution of the
 8
             matter originated in San Joaquin County Superior Court. It was adopted for federal
 9
             prosecution based on a criminal complaint and supporting affidavit in early
10
             September 2019.
11

12        4. Defendants Heredia Bojorquez and Asueres Garcia remain in pre-trial custody. Their

13           primary language is Spanish. Each requires the assistance of a Spanish language
14
             interpreter to discuss significant legal matters. The United States has provided
15
             defense counsel with discovery in the matter. Counsel for Heredia Bojorquez and
16
             Asueres Garcia have initiated review of the discovery with their respective clients and
17

18           each have prepared to conduct defense investigation. This occurred just as state and

19           national events unfolded regarding spread of COVID-19.
20
          5. A series of General Orders issued by the Chief Judge for the Eastern District of
21
             California, including General Orders 612, 617, 618, 624, and 630 restricted public
22
             access to federal courthouses within the district from March 18, 2020, until June 14,
23

24           2021. On May 26, 2021, General Order 631 authorized public access to courthouses

25           within the district, subject to masking and social-distancing measures. It also
26
             authorized district judges, at their discretion, to conduct hearings either in person or
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00168-MCE Document 60 Filed 07/21/21 Page 3 of 5


 1           by telephone or videoconferencing.
 2
          6. Measures taken to mitigate the pandemic have hampered or delayed defense counsel
 3
             in performing investigation and other case preparation efforts. Counsel for
 4
             Defendants Heredia Bojorquez and Asueres Garcia therefore desire additional time to
 5

 6           review the charges and discovery, conduct investigation, and consult with their

 7           respective clients regarding potential defenses in this matter as well as the potential
 8
             for resolution through negotiated disposition of the matter.
 9
          7. Counsel for Defendants Heredia Bojorquez and Asueres Garcia believe that failure to
10
             grant the requested continuance would deny them the reasonable time necessary for
11

12           effective preparation, considering the exercise of due diligence.

13        8. The government does not object to the continuance.
14
          9. Based on the above-stated findings, the ends of justice served by continuing the case
15
             as requested outweigh the interest of the public and the Defendants in a trial within
16
             the time prescribed by the Speedy Trial Act, 18 U.S.C. § 3161, et. seq. For the
17

18           purpose of computing time under the Speedy Trial Act within which trial must

19           commence, the time period from July 22, 2021 to September 9, 2021, inclusive, is
20
             deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]
21
             because it results from a continuance granted by the Court at Defendants’ request on
22
             the basis that the Court find the ends of justice served by taking such action outweigh
23

24           the best interest of the public and the Defendants in a speedy trial.

25        10. Nothing in this Stipulation and Order shall preclude a finding that other provisions of
26
             the Speedy Trial Act dictate that additional time periods are excludable from the
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:19-cr-00168-MCE Document 60 Filed 07/21/21 Page 4 of 5


 1              period within which trial must commence.
 2
            Assistant U.S. Attorney James Conolly, and Assistant Federal Defender Mia Crager on
 3
     behalf of Defendant Doroteo Asueres Garcia have reviewed this document and authorized Todd
 4
     D. Leras via email to sign it on their behalf.
 5

 6   DATED: July 19, 2021
                                                      By      /s/ Todd D. Leras for
 7                                                            JAMES CONOLLY
                                                              Assistant United States Attorney
 8

 9   DATED: July 19, 2021
                                                      By      /s/ Todd D. Leras for
10                                                            MIA CRAGER
                                                              Assistant Federal Defender
11
                                                              OFFICE OF THE FEDERAL
12                                                            DEFENDER
                                                              Attorney for Defendant
13                                                            DOROTEO ASUERES GARCIA
14
     DATED: July 19, 2021
15
                                                      By      /s/ Todd D. Leras
16                                                            TODD D. LERAS
                                                              Attorney for Defendant
17
                                                              SAUL BARRAZA GARCIA
18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00168-MCE Document 60 Filed 07/21/21 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE
 3
     GOVERNMENT AND DEFENSE COUNSEL FOR DEFENDANTS SAUL HEREDIA
 4
     BOJORQUEZ AND DOROTEO ASUERES GARCIA, it is hereby ordered that the status
 5

 6   conference, scheduled for July 22, 2021, is vacated as to their matters. The status conference for

 7   Defendant Angel Jovani Barraz Garcia shall remain on calendar on July 22, 2021. A new status
 8
     conference for Defendants Heredia Bojorquez and Doroteo Asueres Garcia is scheduled for
 9
     September 9, 2021, at 10:00 a.m. The Court further finds, based on the representations of the
10
     parties and Defendants’ request, that the ends of justice served by granting the continuance
11

12   outweigh the best interests of the public and the Defendants in a speedy trial. Time shall be

13   excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), B(iv) and Local Code T-4, to
14
     allow necessary attorney preparation taking into consideration the exercise of due diligence for
15
     the period from July 22, 2021, up to and including September 9, 2021.
16
            IT IS SO ORDERED.
17

18   Dated: July 21, 2021

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
